Citation Nr: 1826357	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-17 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease prior to April 12, 2016.  

2. Entitlement to a separate rating for right knee degenerative joint disease prior to April 12, 2016. 

3. Entitlement to a rating in excess of 30 percent from June 1, 2017 to September 26, 2017, for total right knee arthroplasty. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1979 to June 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in March 2018. A transcript is of record.

Although the July 2016 supplemental statement of the case indicated that the Veteran's claim is for an earlier effective date for right knee degenerative joint disease, the Board notes that it has recharacterized the issue as a claim for an increased initial rating as documented above per clarification at the 2018 Board hearing.  Transcript, at 11-12.

In a November 2017 rating decision, the RO granted a 100 percent temporary total rating (TTR), effective September 26, 2017, based on a total knee arthroplasty necessitating convalescence of the right knee; and granted a 30 percent rating, effective after November 1, 2018. Herein, the Board will only consider whether a higher rating for the service-connected right knee condition is warranted prior to September 26, 2017, because of the 100 percent rating currently in effect. Regarding the 30 percent rating, assigned effective from November 1, 2018, the Board does not have the jurisdiction to review a prospective rating following expiration of the TTR 100 percent rating. 



FINDINGS OF FACT

1. The competent and probative medical evidence shows prior to April 12, 2016, the Veteran had knee flexion between 100 to 120 degrees, extension of 0 degrees, no subluxation or instability. 

2. The Veteran had removal of right knee semilunar cartilage with symptoms, such as effusion/swelling.

3. The competent and probative medical evidence shows that between June 1, 2017, and September 26, 2017, the Veteran had chronic residuals of severe pain and weakness.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for right knee degenerative joint disease have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5003, 5010, 5257-5262. 

2. The criteria for a separate rating of 10 percent for the removal of right knee semilunar cartilage have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, 
DC 5259.

3. The criteria for a rating of 60 percent between June 1, 2017, and September 26, 2017, for right knee replacement have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5055. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative have not alleged any deficiencies in VA's duties to notify and assist. It will not be discussed further. As such, the Board will proceed with consideration of the Veteran's appeal. 

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentages are based on the average impairment of earning capacity as a result of service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Board must also consider staged ratings. Staged ratings are not appropriate in this matter as the evidence establishes that the Veteran's service-connected disability remained largely stable and constant during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other. Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14. 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).


Right Knee Degenerative Joint Disease

The Veteran is currently rated for his right knee under Diagnostic Code 5010, which directs the rater to rate his arthritis under DC 5003. 

Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. Where there is noncompensable limitation of motion, a 10 percent evaluation is assigned for each major joint or group of minor joints, where the limitation is objectively confirmed by swelling, muscle spasm, or satisfactory evidence of painful motion. Where there is no limitation of motion, a 10 percent evaluation is assigned for x-ray evidence of involvement of two or more major joints or minor joint groups, and a 20 percent evaluation is assigned for x-ray evidence of involvement of two or more major joints or minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, DC 5003, Note (1). The knees are considered major joints. 38 C.F.R. § 4.45(f). 

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees. 38 C.F.R. § 4.71, Plate II (2017). 

Under DC 5260, leg flexion limited to 60 degrees warrants a noncompensable rating. Leg flexion limited to 45 degrees warrants a 10 percent rating. Leg flexion limited to 30 degrees warrants a 20 percent rating. Leg flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, leg extension limited to 5 degrees warrants a noncompensable rating. Leg extension limited to 10 degrees warrants a 10 percent rating. Leg extension limited to 15 degrees warrants a 20 percent rating. Leg extension limited to 20 degrees warrants a 30 percent rating. Leg extension limited to 30 degrees warrants a 40 percent rating. Leg extension limited to 45 degrees warrants a 50 percent rating. 38 C.F.R. § 4.71a, DC 5261.

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261. See VAOPGCPREC 9-2004 (Sept. 17, 2004). 

Under 38 C.F.R. § 4.71a, DC 5257 covers "other impairment of the knee," and an assignment of a 10 percent rating is warranted when there is light recurrent subluxation or lateral instability. A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability. A 30 percent evaluation is for severe knee impairment with recurrent subluxation or lateral instability. Additionally, DC 5258 covers dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; this warrants a 20 percent rating. 
Finally, DC 5259 covers removal of symptomatic semilunar cartilage, which warrants a 10 percent rating. 

Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion can be a relevant consideration so the provisions of 38 C.F.R. § 4.40 and 4.45 must be considered. 

For disabilities evaluated based on limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. Mitchell v. Shinseki, 25 Vet. App. 32 (2011); De Luca v .Brown, 8 Vet. App. 202, 205-08 (1995). 

The intent of the rating schedule is to recognize painful motion with joint and periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Board finds that after reviewing the competent and probative evidence, that an initial rating in excess of 10 percent is not warranted, but a separate rating of 
10 percent for the removal of semilunar cartilage is warranted. 

The February 2009 VA examination report indicated that there was mild joint effusion in the right knee. See 02/09/2009, VA Examination, at p. 1. His right knee had flexion to 100 degrees and extension to 0 degrees. Id. He had moderately severe crepitation, some capsular thickening, but no rotary instability. Id. His range of motion was the same for passive, active, and three repetition testing, and there was no additional functional impairment to pain, weakness, fatigability, and no incapacitating episodes. Id. He did not have subluxation. Id. 

The Veteran underwent a VA examination in March 2014. His right knee had flexion of 120 degrees and extension of 0 degrees, with similar results after repetitive use testing. See 3/20/2014, C&P Examination, at p. 2, 3. He reported flare-ups with pain and swelling. He had some functional loss/impairment with pain on movement but did not have additional limitation of movement. Id. at p. 4. The examiner noted tenderness or pain to palpation. Id. He had normal muscle strength, normal joint stability, and no evidence or a history of recurrent patellar subluxation or dislocation. Id. at p. 4, 5. He also did not have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibia or fibular impairment. Id. at p. 5. It was reported that he had a meniscus (semilunar cartilage) condition and had a meniscectomy. Id. Arthritis was noted, but there was no x-ray evidence of patellar subluxation. Id. at p. 7. The examiner also noted that there was no additional increased pain, weakness, fatigability or incoordination that could significantly limit functional ability during flare-ups. Id. 

His medical records from the summer of 2015 indicate moderate to severe medial and medial lateral and patellofemoral degenerative disease. See 12/21/2015, CAPRI, at p. 5. He did not have mechanical symptoms, tingling, or numbness. Id. at p. 37. 

After review of the competent and probative medical evidence, the Board finds that a rating in excess of 10 percent is not warranted, but a separate rating of 10 percent is warranted for the removal of semilunar cartilage. A higher rating is not warranted under DC 5003, as it is only the Veteran's right knee with imaging studies showing arthritis and he does not have occasional incapacitating exacerbations. The Veteran has had right knee flexion ranging from 100 to 120 degrees, both of which are noncompensable. He has right knee extension of zero degrees, which is also noncompensable. He has no documented subluxation and no reported instability prior to this total knee arthroplasty. A separate rating under DC 5258 is also not warranted, as he did not have dislocated semilunar cartilage. However, a separate rating of 10 percent under 5259 is warranted for the removal of symptomatic semilunar cartilage, to include symptoms such as effusion/swelling of the joint noted on the 2009 and 2014 VA examination reports. 

In consideration of DeLuca, the Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but does not itself constitute functional loss. Mitchell, 25 Vet. App. at 38. Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; 38 C.F.R. § 4.40. Here, the findings reflected in the VA examination reports and treatment records do not support a rating in excess of 10 percent. Despite the Veteran's pain on movement, this does not result in a separate and/or higher rating unless it actually results in additional functional loss. DeLuca, 8 Vet. App. at 
204-07. In consideration of the DeLuca factors, while it is clear that the Veteran experienced pain and the accompanying limitations due to his right knee degenerative joint disease, the 10 percent disability rating took into consideration the Veteran's functional loss associated with his right knee. Therefore, the Board finds that 38 C.F.R. § 4.40, 4.45, and 4.59 do not provide a basis for an increased rating. 

Right Knee Total Arthroplasty 

From September 26, 2017 to the present, the Veteran is rated at 100 percent until November 1, 2018 DC 5055. As noted above, the Board will not address this period, but will address the 30 percent rating under DC 5055 assigned following the Veteran's first right knee surgery in April 2016.

Following a knee replacement, for one year following implantation of prosthesis, 
a 100 percent rating is warranted. A 60 percent rated is applied when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. 30 percent is for intermediate degrees of residual weakness, pain or limitation of motion rated by analogy. 38 C.F.R. § 4.71a, DC 5055. 

After review of the competent and probative medical evidence, the Board finds that a rating of 60 percent, from June 1, 2017 to September 26, 2017, is warranted - the period between his two 100 percent ratings for total right knee arthroplasty.  

The Veteran's medical records indicate chronic pain between June 1 and September 26, 2017, that warrants a rating of 60 percent. His records indicate persistent pain since his first total knee arthroplasty, and that his ability to exercise is limited by his knee pain. See 11/08/2017, Medical Treatment Record - Non-Government Facility, at p. 49. In the summer of 2017, he had pain and swelling in his knee, he reported knee pain of 8 out of 10, and required the use of a cane. See 12/21/2017, CAPRI, 
at p. 3, 26. Prior to his second knee surgery, he explained that he had numbness in his foot, he would walk with a limp, he did his best to avoid stairs, and his knee would swell after working. See 9/25/2017, Correspondence. 

Therefore, the Board finds that during the period between June and September 2017, the Veteran experienced chronic severe pain in his right knee that more nearly approximated a rating of 60 percent - the highest available under this diagnostic code (except the post-surgery period). Indeed, he had constant pain and swelling, in addition to limitation in his daily activities. However, the record does not support a separate rating for instability during this period.  See 11/08/2017, CAPRI, at 35 (noting no varus, valgus, or ap instability on physical examination in April 2017).



ORDER

An initial rating in excess of 10 percent for right knee degenerative joint disease prior to April 12, 2016, is denied. 

A separate rating of 10 percent for the removal of right knee semilunar cartilage with symptoms prior to April 12, 2016, is granted. 

A rating of 60 percent for total right knee arthroplasty from June 1, 2017 to September 25, 2017, is granted. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


